DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2020/0098879 A1) in view of Peng et al. (PG Pub. No. US 2017/0104061 A1).
Regarding claim 1, Lee teaches a method for fabricating a semiconductor device, comprising: 
providing a substrate (¶ 0024 & fig. 3A: 102) having a first region (p-well region 106) and a second region (n-well region 104); 
forming a first sacrificial layer (¶¶ 0042, 0064: first 312 layer) on the substrate, a first semiconductor layer (first 314 layer) on the first sacrificial layer, a second sacrificial layer (second 312 layer) on the first semiconductor layer, and a second semiconductor layer (second 314 layer) on the second sacrificial layer (fig. 3B: 312/314/312/314 sequentially formed on substrate 102);
sequentially removing the second semiconductor layer over the second region of the substrate, the second sacrificial layer over the second region of substrate, the first semiconductor layer over the second region of the substrate, the first sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region (¶ 0045 & fig. 3C: second 314 layer, second 312 layer, first 314 layer, first 312 layer and a portion of 104 sequentially removed in region 104 to form trench 320) to expose a sidewall of the second semiconductor layer over the first region of the substrate, a sidewall of the second sacrificial layer over the first region of substrate, a sidewall the first semiconductor layer over the first region of the substrate, a sidewall of the first sacrificial layer over the first region of the substrate (trench 320 includes sidewall 320SW, which comprises sidewalls of 314/312/314/312), and a sidewall of the substrate under the first sacrificial layer (¶ 0045 & fig. 3C: trench 320 includes substrate sidewall 320BS); 
forming a third sacrificial layer (¶¶ 0061, 0064: first 354 layer) over the second region of the substrate, a third semiconductor layer (first 352 layer) on the third sacrificial layer, a fourth sacrificial layer (second 354 layer) on the third semiconductor layer, and a fourth semiconductor layer (second 352 layer) on the fourth sacrificial layer (fig. 3H: first 354/first 352/second 354/second 352 sequentially formed in trench 320 over region 104), wherein a thickness of the third sacrificial layer is greater than a thickness of the first sacrificial layer and a thickness of the fourth sacrificial layer is greater than a thickness of the second sacrificial layer (¶¶ 0064, 0075: thickness T2 of 312 and thickness T5 of 354 separately controlled and optimized.  Therefore, Lee implicitly discloses at least one non-preferred embodiment wherein thicknesses of 354 layers are thicker than 312 layers); 
patterning the second semiconductor layer, the second sacrificial layer, the first semiconductor layer, and the first sacrificial layer over the first region of the substrate and a partial thickness of the substrate in the first region to form a first region fin (¶¶ 0069-0070 & fig. 3I: fin 310P, including substrate portion 106P, formed by patterning second 314, second 312, first 314, first 312 and a portion of 102 in region 106); 
patterning the fourth semiconductor layer, the fourth sacrificial layer, the third semiconductor layer, and the third sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region to form a second region fin (¶¶ 0069-0070 & fig. 3I: fin 350P, including substrate portion 104P, formed by patterning second 352, second 354, first 352, first 354 and a portion of 102 in region 104); 
forming a first oxide layer over the first region of the substrate and a second oxide layer over the second region of the substrate (¶ 0070 & figs. 3I-3J: dielectric layers 360 surround 106P and 104P);
forming a first trench in the first region fin by removing the first sacrificial layer over the first region fin of the substrate (¶ 0071 & fig. 3J: first 312 layer removed.  Note that it appears ¶ 0071 contains a typographic error, since layers 314 are silicon rather than silicon germanium, and the drawings indicate that silicon germanium layers 312 are removed.  Therefore, the Examiner has interpreted ¶ 0071 to mean “The sacrificial nanowire strips 312 of silicon germanium is removed…”); 
forming a second trench in the first region fin by removing the second sacrificial layer over the first region fin of the substrate (¶ 0071 & fig. 3J: second 312 layer removed); 
forming a third trench in the second region fin by removing the third sacrificial layer over the second region of the substrate (¶ 0071 & fig. 3J: first 354 layer removed); and 
forming a fourth trench in the second region fin by removing the fourth sacrificial layer over the second region fin of the substrate (¶ 0071 & fig. 3J: second 354 layer removed).
Lee further teaches a silicon germanium layer (¶ 0035: 192) formed below stack 350P in region 104 (fig. 3J), and the device forming in region 104 include silicon germanium channels (¶ 0025: nanowire strips 120 comprise silicon germanium).
Lee does not teach wherein patterning the semiconductor/sacrificial layers to form stacks 310P and 350P comprises etching, or the first oxide layer has a top surface higher than a top surface of the second oxide layer. 
However, Lee does teach patterning of semiconductor/sacrificial layer stacks by an etching process (¶ 0045 & fig. 3C: trench 320 formed by etching stack of layers 312 and 314).  Similarly, Liao teaches forming patterned stacks 92/90, similar to 310P and 350P of Lee, by etching (¶ 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to pattern the semiconductor/sacrificial layers by etching, as this is known in the art as a suitable means for patterning stacks of semiconductor and sacrificial layers.
 Lee as modified above does not teach the first oxide layer has a top surface higher than a top surface of the second oxide layer.
Peng teaches forming patterned stacks (¶ 0028: 310a and 310b, similar to 310P and 350P of Lee) comprising alternating semiconductor and sacrificial layers (¶ 0018: 102a/102b, similar to 312/314 and 352/354 of Lee) in first and second substrate regions (¶ 0028: p-type FET and n-type FET regions, similar to 106 and 104 of Lee), and forming a first oxide layer in the first region (¶ 0029 & fig. 30A: 412, similar to 360 of Lee, formed in p-type FET region) and a second oxide layer in the second region (fig. 30F: recessed 412, similar to 360 of Lee, formed in n-type FET region), wherein the first oxide layer has a top surface higher than a top surface of the second oxide layer (figs. 30F-30G: 412 in p-type FET region has a top surface higher than a top surface of 412 in n-type FET region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the oxide layers of Lee with the profiles of Peng, as a means to expose an additional channel portion in the second region (lower surface of 102b of Peng, similar to 192 of Lee) increasing the output of the n-type FinFET device.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Lee in view of Peng teaches the method according to claim 1, wherein: 
the first region is one of an NMOS region and a PMOS region (Lee, ¶ 0026 & fig. 3J: device 150 in region 106 is an N-type device); and 
the second region is another one of the NMOS region and the PMOS region (Lee, ¶ 0026 & fig. 3J: device 110 in region 104 is a P-type device).

 Regarding claim 3, Lee in view of Peng teaches the method according to claim 1, wherein: the first sacrificial layer, the first semiconductor layer, the second sacrificial and the second semiconductor layer are formed by an epitaxial growth process (Lee, ¶ 0042: 312 and 314 are epitaxial semiconductor layers).

Regarding claim 4, Lee in view of Peng teaches the method according to claim 1, wherein: 
the third sacrificial layer over the second region of the substrate, the third semiconductor layer on the third sacrificial layer, the fourth sacrificial layer on the third semiconductor layer, and the fourth semiconductor layer on the fourth sacrificial layer are formed by an epitaxial growth process (Lee, ¶ 0061: 352 and 354 are epitaxial semiconductor layers).

Regarding claim 5, Lee in view of Peng teaches the method according to claim 1, wherein: 
the first semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0042: 314 layers are made of silicon).

Regarding claim 6, Lee in view of Peng teaches the method according to claim 1, wherein: 
the second semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0042: 314 layers are made of silicon).

Regarding claim 7, Lee in view of Peng teaches the method according to claim 1, wherein: 
the third semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0061: 352 layers are made of silicon germanium).

Regarding claim 8, Lee in view of Peng teaches the method according to claim 1, wherein: the fourth semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0061: 352 layers are made of silicon germanium).

Regarding claim 9, Lee in view of Peng teaches the method according to claim 1, wherein: 
the first sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0042: 312 layers are made of silicon germanium).

Regarding claim 10, Lee in view of Peng teaches the method according to claim 1, wherein: 
the second sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0042: 312 layers are made of silicon germanium).

Regarding claim 11, Lee in view of Peng teaches the method according to claim 1, wherein:
the third sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0061: 354 layers are made of silicon).

Regarding claim 12, Lee in view of Peng teaches the method according to claim I, wherein: 
the fourth sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0061: 354 layers are made of silicon).

Regarding claim 13, Lee in view of Peng teaches the method according to claim 1, wherein:
the first oxide layer and the second oxide layer are formed after forming the first region fin and the second region fin and before removing the first sacrificial layer over the first region of the substrate (Lee, fig. 3I: 106 formed in regions 104 and 106 after forming stacks 310P and 350P, and before removing 312 in region 106, and/or Peng, fig. 4 & ¶ 0029: 412 formed after forming stacks 102 and before removing portions of 102a from p-type FET region), and
the top surface of the first oxide layer levels with a bottom surface of the first sacrificial layer and the top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer (Peng, figs. 30F-30G: top surface of 412 in p-type FinFET region parallel to bottom surface of 102a, top surface of 412 in n-type FinFET region parallel to bottom surface of 102b).

Regarding claim 21, Lee in view of Peng teaches the method according to claim 13, wherein: 
the bottom surface of the first sacrificial layer is higher than the bottom surface of the third sacrificial layer (Lee, fig. 3H: bottom surface of first 312 layer higher than bottom surface of first 354 layer).

[AltContent: arrow][AltContent: textbox (Third sacrificial layer)][AltContent: arrow][AltContent: textbox (Fourth sacrificial layer)][AltContent: arrow][AltContent: textbox (Second sacrificial layer)][AltContent: arrow][AltContent: textbox (First sacrificial layer)]
    PNG
    media_image1.png
    761
    458
    media_image1.png
    Greyscale

Regarding claim 22, Lee in view of Peng teaches the method according to claim 1, wherein: 
each trench in the second region has a size larger than a size of each trench in the first region (As noted above, Lee implicitly teaches non-preferred embodiments wherein thickness T5 is greater than T2.  Therefore, the second trench formed by removing 354 in region 104 has a larger size than the first trench formed by removing 312 in region 106).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894